Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the amendment filed on 11-30-2020. Claims 1, 12, 17 and 20 and claim 18 has been canceled.   Claims 1-17 and 19-20 are pending.    

Terminal Disclaimer
3.  The terminal disclaimer filed on 11-30-2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 10,292,975 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.  The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


However, the specification does not discloses the “control circuitry that identifies double tap input on the housing by detecting first and second pulses in the output signals from the accelerometer and by comparing the output signals with the optical proximity sensor data “. It was not supported in the specification nor in any figures and any claim originary presented. 
Claims 17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 is recited “A wireless ear bud, comprising: a housing having an in-ear main body portion and an out-of-ear stem portion; a first optical proximity sensor in the in-ear main body portion and a second optical proximity sensor in the out-of-ear stem portion; a speaker in the in-ear main body portion; an accelerometer that produces accelerometer output; and control circuitry that controls the speaker 
 However, the specification does not discloses the “a first optical proximity sensor in the in-ear main body portion and a second optical proximity sensor in the out-of-ear stem portion “.  It was not supported in the specification nor in any figures and any claim originary presented.


Claim Rejections - 35 USC § 103
7.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
10.          Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Masaki et al. (US 2017/0346920) in view of Lee et al. (US 2015/0081296).
        Consider Claim 1, Masaki teaches a wireless ear bud, comprising: a housing(see fig.2A(210)); a speaker in the housing(see fig. 2A(208)); an optical proximity sensor in  an optical proximity sensor in the housing that produces optical proximity sensor data and by comparing the output signals with the optical proximity sensor data
    However, Lee teaches an optical proximity sensor(see fig. 7(730)) in the housing that produces optical proximity sensor data; an accelerometer(see fig. 7(720)) in the housing that produces output signals; and control circuitry(see fig. 6) that identifies double tap input on the housing by detecting first and second pulses in the output signals from the accelerometer and by comparing(by threshold in fig.7) the output signals with the optical proximity sensor data(see figs. 6-12 and paragraphs[0047]-[0058]).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Lee in to the teaching of Masaki to provide that the method may also obtain data indicative of the context of the mobile device from at least one of an acceleration sensor, a location sensor, an illumination sensor, a proximity sensor, a clock unit, and a calendar unit in the mobile device. In this method, a threshold for activating the voice assistant function is adjusted based on the context. The method detects a target keyword from the input sound stream based on the adjusted threshold. 

  Consider claims 5-7, Masaki as modified by Lee teaches the wireless ear bud defined wherein the accelerometer detects acceleration along first, second, and third axes(see fig. 1A-fig. 4 and paragraphs [0117]-[0123]); and the wireless ear bud defined wherein the second axis is aligned with the stem portion(see fig. 1A-fig. 4 and paragraphs [0117]-[0123]); and the wireless ear bud defined wherein the control circuitry compares the output signals associated with the first and second axes to determine whether the wireless ear bud is in an in-ear operating state (see fig. 1A-fig. 4 and paragraphs [0117]-[0123]).
  Consider claims 8-9, Masaki as modified by Lee teaches the wireless device defined further comprising an additional optical proximity sensor in the main body portion (In Lee, see figs. 6-12 and paragraphs[0047]-[0058]); and the wireless device defined wherein the optical proximity sensor comprises a tragus sensor and the additional optical proximity sensor comprises a concha sensor(In Lee, see figs. 6-12 and paragraphs[0047]-[0058]).  
   Consider claims 10-11, Masaki as modified by Lee teaches the wireless ear bud defined wherein the control circuitry determines whether a magnitude of the first and 
    
       11.   Claims 12-17, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Masaki et al. (US 2017/0346920) in view of Van Der Bilt (US PAT. 8,259,984).
        Consider Claim 12, Masaki teaches a wireless ear bud(see fig. 1(110)), comprising a housing having a main body portion and a stem portion extending from the main body portion(see fig. 4); a speaker(see fig. 2(208)) in the main body portion; an accelerometer that produces accelerometer output(see fig. 2(206a)), wherein the accelerometer measures acceleration along first, second, and third axes and wherein the second axis is aligned with the stem portion(see fig.2C); and control circuitry(see fig. 2A(207)) that: identifies in-ear operation of the wireless ear bud by comparing the acceleration along the first axis with the acceleration along the second axis(see fig. 2C and paragraphs[0091]-[0099]); and identifies double tap(see fig,2B) input on the housing by detecting first and second pulses in the accelerometer output (see fig. 2A-fig. 4 and paragraphs [0117]-[0123]); but Masaki does not explicitly teach a stem portion extending from the main body portion and configured to extend outside of the ear.
    However, Van teaches a wireless ear bud (see fig. 1), comprising: a housing(see fig. 1) having a main body portion(see fig. 1(22)) configured to be received within an 
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Van in to the teaching of Masaki to provide a body configured to be affixed to an ear of a user, and a speaker for reproducing an audio signal, the speaker representing part of the body such that when the body is affixed to the ear, the speaker is positioned proximate the ear canal of the user. The headset further includes at least one sensor for producing an output indicative of whether the body is affixed to the ear. In addition, the headset includes an analyzer, operatively coupled to the at least one sensor, for analyzing whether the body is affixed to the ear based on the output of the at least one sensor.      Consider claims 13-14, Masaki as modified by Van teaches the wireless ear bud defined further comprising an optical proximity sensor in the main body portion(In Van. see figs. 1-4 and col. 5, line 1-col. 6, line 67); and the wireless ear bud defined further comprising an additional proximity sensor in the main body portion(In Van. see figs. 1-4 and col. 5, line 1-col. 6, line 67). 
     Consider claims 15-16, Masaki as modified by Van teaches the wireless ear bud defined further comprising an additional proximity sensor in the stem portion(see fig. 1A-fig. 4 and paragraphs [0114]-[0123]); and the wireless ear bud defined wherein the control circuitry identifies the double tap input by determining whether the first and second pulses have a magnitude that exceeds a threshold and whether the first and 
    Consider Claim 17, Masaki teaches a wireless ear bud(se fig. 1(1A(110)), comprising: a housing having a main body portion and a stem portion(see fig. 4); a first proximity sensor in the main body portion and a second proximity sensor in the stem portion(see fig. 2A(206a..206N)); a speaker in the main body portion(see fig. 2A(208)); an accelerometer that produces accelerometer output(see fig. 2A(206a..206N)); and control circuitry(see fig. 2A(207)) that controls the speaker based on double tap input on the housing, wherein the control circuitry(see fig. 2B) identifies the double tap input by detecting first and second pulses in the accelerometer output (see fig. 2A-fig. 3 and paragraphs [0117]-[0123]); but Masaki does not explicitly teach a first optical proximity sensor in the in-ear main body portion and a second optical proximity sensor in the out-of-ear stem portion.
     However, Van teaches a wireless ear bud(see fig. 1), comprising: a housing having an in-ear main body portion(se fig. 1(22) and an out-of-ear stem portion(see fig. 1(16)); a first optical proximity sensor(see fig. 1 (B1-B4)) in the in-ear main body portion and a second proximity sensor(see fig. 1 (I1-I6,O1-O5 )) in the out-of-ear stem portion; a speaker(see fig. 1(14)) in the in-ear main body portion(see figs. 1-4 and col. 5, line 1-col. 6, line 67).
    Consider Claims 19 and 20, Masaki teaches the wireless ear bud defined wherein the control circuitry identifies the double tap input by determining whether the first and second pulses occur within a predetermined time span(see fig. 2A-fig. 3 and paragraphs [0117]-[0123]); and the wireless ear bud defined wherein the first proximity .

Response to Arguments
12.  Applicant’s arguments with respect to claims 1-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                                 Conclusion
13.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Pakzad et al. (US 2015/0316577) is cited to show other related wireless ear buds.

15.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Davetta. W. Goins, can be reached on (571) 272-2957. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 01-07-2021